DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are examined herein.
Specification
The disclosure is objected to because of the following informalities: 
The Specification on page 21 lists the accession number under which the corn variety CV807641 is deposited as PTA-______, and the date of submission is also left blank.  The deposit accession number is not complete and cannot be used to access the deposited seeds.
Appropriate correction is required.
Claim Objections
Claims 1, 4 and 11 are objected to because of the following informalities.  
Claims 1, 4 and 11 recite that representative seed of the corn variety CV807641 is deposited under accession number PTA-_______.  These deposit accession numbers are not complete and cannot be used to access the deposited seeds.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the seeds claimed are essential to the claimed invention, they must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If a seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seeds in each occurrence and it is not apparent if such a seed is readily available to the public.  It is noted that Applicant claims that a deposit has been made, but no deposit number has been provided and as such one of ordinary skill in the art would not be able to identify the deposited seed.  (Specification p. 21).  
If the deposit of these seeds is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit, meets the requirements set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Evidence will be provided of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
The statement must also indicate the deposit has been accepted under the Budapest Treaty.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 4 and 11 recite "ATCC Accession Number PTA-____" because the ATCC Accession Number is missing.  The recitation of "corn variety CV807641” does not clearly identify the claimed cultivar and seed or set forth the metes and bounds of the claimed invention. Since the name "CV807641" is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the maize plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the ATCC deposit number.  Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims.
Conclusion
No claims are allowed.
The claims appear free of the prior art.  The prior art does not teach or suggest a corn variety comprising all of the physiological and morphological characteristics of the claimed variety.  The closest prior art is Peters (US 20120272395 A1), which teaches a corn variety 1294213 with many characteristics that are shared or similar to those of the instant variety but differs in at least parental genetics and the traits of sheath pubescence and silk color.  Variety CV807641, characterized by the traits listed in the Specification, is not obvious in view of the teachings of the prior art including Peters (US 20120272395 A1).  Claim 5 is reasonably interpreted to require that the plant produced by the seed is the plant represented by the deposit, having a characteristic changed by the transgene but otherwise readily recognizable as the claimed variety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES LOGSDON/Examiner, Art Unit 1662